Citation Nr: 0315402	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  94-47 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of improved pension benefits in the 
amount of $8,161 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; appellant and daughter


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1966.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1992 decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 1999 and May 2001, the 
Board remanded this case in order to obtain additional 
evidence and to address due process concerns.  In October 
2002, the Board sought further development of the record by 
means of a memorandum.


REMAND

As noted above, the Board, in October 2002, requested that 
additional evidence be obtained with regard to the creation 
of the overpayment of improved pension benefits.  On January 
10, 2003, a letter was sent to the veteran requesting that 
she furnish additional evidence, along with authorization for 
the release of other documents identified therein.  No 
response was received from the veteran, and the case has been 
returned to the Board for further action.  However, the time 
period within which she may respond to VA's request has not 
yet expired; while the January 2003 letter advised her that 
the evidence and authorization was to be furnished 
"preferably within 30 days," the Federal Court has 
subsequently held that a veteran has one year within which to 
supply VA with evidence or information in such circumstances.  
DAV v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following: 

1.  The RO should request that the 
veteran complete and sign a VA Form 21-
4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, for the District Board 
of Trustees, St. Petersburg Junior 
College, P.O. Box 13489, St. Petersburg, 
Florida 33733, so as to secure the 
release of a copy of verification of 
employment of the veteran and wages 
earned between January 1990 and December 
1990.

2.  Upon the receipt of a duly executed 
VA Form 21-4142, the RO should request 
that the District Board of Trustees, St. 
Petersburg Junior College, furnish a copy 
of verification of employment of the 
veteran and wages earned between January 
1990 and December 1990.

3.  The RO should also request that the 
veteran furnish a copy of her income tax 
return with W-2 forms for the year 1990.

4.  Following receipt of the above 
documents, or expiration of the one-year 
period that began on January 10, 2003, 
the RO should determine whether the 
veteran's debt resulting from the 
overpayment of pension benefits was 
properly created and calculated.  If the 
decision remains in any manner adverse to 
the veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




